DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation(s) is/are: “an adjustment feature” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,807,884. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘884 patent are the generally more limited of the two sets of claims, with the instant claims being less limited, and including features claimed in the dependent claims, which are all obvious modifications to one having ordinary skill in the art to claim the less limited invention with features of dependent claims.



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest relevant prior art of Curlett et al (US 2012/0247942) or Harmoning (US 5,207,869) fails to fairly teach or suggest all limitations of the claims. Considering claim 1, the prior art does not teach or fairly suggest a wastewater processing apparatus, comprising: a chamber having an upper portion, a lower portion, and an outer wall; a wastewater introduction port in the upper portion of the chamber, wherein the wastewater introduction port is configured to introduce wastewater, wherein the lower portion of the chamber is configured to accumulate an un- vaporized portion of the wastewater, and wherein the accumulated un-vaporized portion of the wastewater defines a surface plane; a burner configured to output hot air; and a burner tube coupled with the burner and extending through at least part of the upper portion of the chamber to the lower portion of the chamber, wherein the burner tube comprises a burner tube wall that defines an interior region, and the burner tube has an exterior surface situated within the chamber; wherein the burner tube is suspended from the upper portion of the chamber into the lower portion of the chamber and is configured to deliver the hot air in a direction substantially orthogonal to the surface plane. Considering claim 15, the prior art does not teach or fairly suggest a wastewater processing apparatus, comprising: an outer cylinder having an upper portion and a lower portion, wherein the outer cylinder defines a first length; an inner cylinder suspended from the upper portion of the outer cylinder and extending from the upper portion of the outer cylinder toward the lower portion of the outer cylinder, wherein the inner cylinder defines a second length that is less than the first length; a wastewater introduction port in the upper portion of the outer cylinder, wherein the wastewater introduction port is configured to introduce wastewater such that the wastewater falls from the upper portion toward the lower portion, and wherein at least a first portion of the wastewater 
Curlett (US 2012/0247942) is regarded as the closest relevant prior art. Curlett teaches a wastewater concentrating apparatus (see title, abstract), comprising: a chamber having 110 an upper portion (by 113), a lower portion (by arrows 124 and 116), and an outer wall 110 (see Fig 4A, [0101-0102]); a burner 90 configured to output hot air (forced air burner, i.e. diesel engine, [0109-0111]); a wastewater introduction port 74/76 in the upper portion of the chamber 110 (see Fig 4A, [0101]); and a vent in fluid communication with the chamber (open top of evaporator stack 110, see Figs 4,4A); wherein the hot air is hot enough to vaporize at least a portion of the introduced wastewater (see [0101-0105]). Curlett does not teach wherein the burner tube is suspended from the upper portion of the chamber into the lower portion of the chamber and is configured to deliver the hot air in a direction substantially orthogonal to the surface plane Curlett does not teach wherein the inner cylinder disposed within the outer cylinder and extending from the upper portion of the outer cylinder and the blower configured to transfer hot air through the inner cylinder and into the lower portion of the outer cylinder 
Harmoning teaches wastewater is introduced into evaporator compartment 12 via inlet pipe 16, which is sprayed via 44 into a packing 46 supported by substrate 48, counter current to downwardly flowing wastewater a blower 20 is used to force air and increase evaporation of downwardly flowing wastewater (see Fig 2-3; Col. 2, In. 53 thorough Col. 3, In. 8); the packing is Actifil Bioring, or “conventional packing material” or “other packing material” (See Col. 2, In. 53-62). However Harmoning fails to cure the deficiencies of Curlett as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JONATHAN MILLER/Primary Examiner, Art Unit 1772